Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 19-22, 27-31 are pending.

Allowable Subject Matter
Claims 1-11, 19-22, 27-31 are allowed (renumbered claims 1-3, 8, 4, 9, 5-7, 10-20, respectively).

The following is an examiner’s statement of reasons for allowance: Prior art teaches of transmitting a scheduling request on a first uplink channel using a first transmit power and first time domain resource, transmitting on a second uplink channel with a second transmit power using a second time domain resource, wherein the first time domain resource represents some or all time domain resources in the second uplink channel (See Nory). In addition, prior art teaches of configuring transmission power for uplink transmissions including overlapping transmissions (See Dinan and Li) and utilizing uplink power differences (See Yamazaki).
	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce: 

	“transmitting a scheduling request (SR) on a first uplink channel using a first transmit power, wherein the first uplink channel comprises a first time domain resource; and transmitting information on a second uplink channel using a second transmit power, wherein the second uplink channel comprises the first time domain resource, and wherein the first time domain resource represents some or all time domain resources in the second uplink channel, wherein: when the first time domain resource is the same as a time domain resource used for carrying a first demodulation reference signal (DMRS) on the second uplink channel: the first transmit power is greater than or equal to a third transmit power of the SR; and the second transmit power is a first difference between a total transmit power of the terminal device on the first time domain resource and the first transmit power; when the first time domain resource is the same as a time domain resource used for carrying a second DMRS on the second uplink channel: the second transmit power is the same as a fourth transmit power of the first DMRS; and the first transmit power is a second difference between the total transmit power of the terminal device on the first time domain resource and the second transmit power; 2Atty. Docket: 4747-41800 (85569626US03) when the first time domain resource is the same as a time domain resource used for carrying data on the second uplink channel, and a phase tracking reference signal (PT-RS) is further carried on the time domain resource used for carrying the data: the first transmit power is greater than or equal to the third transmit power; and the second transmit power is the first difference; and when the first time domain resource is the same as the time domain resource used for carrying the data on the second uplink channel, and the PT-RS is not carried on the time domain resource used for carrying the data: the second transmit power is the same as a fifth transmit power on a time domain resource used for carrying a DMRS on the second uplink channel; and the first transmit power is the second difference”, as claimed (emphasis added, Claims 1, 22); or

	“transmitting a scheduling request (SR) on a first uplink channel using a first transmit power, 4Atty. Docket: 4747-41800 (85569626US03) wherein the first uplink channel comprises a first time domain resource; and transmitting information on a second uplink channel using a second transmit power, wherein the second uplink channel comprises the first time domain resource, wherein the first time domain resource represents some or all time domain resources in the second uplink channel, wherein both the first uplink channel and the second uplink channel are physical uplink control channels (PUCCH), and wherein: when an orthogonal cover code (OCC) is used for the second uplink channel, and the first time domain resource is the same as a first start time domain resource used for the second uplink channel or a second start time domain resource used for the second uplink channel in frequency hopping: the first transmit power is greater than or equal to a third transmit power of the SR; and the second transmit power is a first difference between a total transmit power of the terminal device on the first time domain resource and the first transmit power; when the OCC is used for the second uplink channel, and the first time domain resource is the same as a time domain resource after the first start time domain resource or a time domain resource after the second start time domain resource: the second transmit power is the same as a transmit power of the terminal device on the first start time domain resource or the second start time domain resource; and the first transmit power is a second difference between the total transmit power of the terminal device on the first time domain resource and the second transmit power; and when the OCC is not used for the second uplink channel: the first transmit power is greater than or equal to the third transmit power; and 5Atty. Docket: 4747-41800 (85569626US03) the second transmit power is the first difference, as claimed (emphasis added, Claim 4); or

	“transmitting a scheduling request (SR) on a first uplink channel using a first transmit power, wherein the first uplink channel comprises a first time domain resource; and transmitting information on a second uplink channel using a second transmit power, wherein the second uplink channel comprises the first time domain resource, wherein the first time 6Atty. Docket: 4747-41800 (85569626US03) domain resource represents some or all time domain resources in the second uplink channel, wherein both the first uplink channel and the second uplink channel are physical uplink control channels (PUCCH), wherein the uplink transmission method further comprises using an orthogonal cover code (OCC) for the second uplink channel, and wherein: when the first time domain resource is the same as a first time domain resource used for the second uplink channel, the first transmit power is greater than or equal to a third transmit power of the first uplink channel, and the second transmit power is a first difference between a total transmit power of the terminal device on the first time domain resource and the first transmit power; or the second transmit power is greater than or equal to a fourth transmit power of the second uplink channel, and the first transmit power is a second difference between the total transmit power of the terminal device on the first time domain resource and the second transmit power; and when the first time domain resource is the same as a time domain resource that is after the first time domain resource and that is used for the second uplink channel: the second transmit power is the same as a fifth transmit power on the first time domain resource used for the second uplink channel; and the first transmit power is the second difference, as claimed (emphasis added, claim 6); or

	“sending information using a first time domain resource and a first frequency domain resource, wherein the information comprises a demodulation reference signal (DMRS) and data and is carried on a physical uplink shared channel (PUSCH); and sending a scheduling request (SR) using a second time domain resource and a second frequency domain resource, wherein the SR is carried on the PUSCH, wherein all or some time domain resources of the second time domain resource are the same as all or some time domain resources of the first time domain resource, wherein: when a third time domain resource occupied by the data is the same as a fourth time domain resource occupied by the SR, resources corresponding to the third time domain resource or the fourth time domain resource comprise a first resource occupied by the data that is different from a second resource occupied by the SR, wherein a first frequency of the second resource is greater than or equal to a minimum frequency of the first resource, and wherein a second frequency of the second resource is less than or equal to a maximum frequency of the first resource, as claimed (emphasis added, claim 10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan et al. (US# 2018/0279229), Li (US# 2014/0219126), Yamazaki et al. (US# 2016/0020929).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477